Dodge, J.
Tbe order merely recites that tbe plaintiff’s •order to show cause came on to be beard. That was based •solely on tbe complaint. Tbe record as transmitted contains a number of affidavits presumably in opposition to tbe application. Tbe order, however, fails to specify any of tbe papers -on which tbe motion was beard, and tbe certificate of tbe *576clerk of court declares merely tbat tbe papers transmitted are “all tbe original papers on file.” Hence we are not certified by tbe order or certificate, or by both together, tbat any of tbe affidavits appearing in tbe record were used upon tbe motion, nor tbat there may not have been others. Upon such a record we cannot review tbe order. Tenney v. Madison, 99 Wis. 539, 75 N. W. 979; Superior C. L. Co. v. Superior, 104 Wis. 463, 80 N. W. 739; Glassbrenner v. Groulik, 110 Wis. 402, 85 N. W. 962.
By the Gourt. — Appeal dismissed.